Citation Nr: 1814757	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  12-00 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to an initial compensable evaluation for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran had active service in the United States Air Force from April 1977 to August 1978, and from October 2001 to August 2002.  He had additional service in the Air National Guard, separating from service in 2009. 

This matter comes before the Board of Veterans' Appeals (Board) from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  

The Veteran and his wife testified before the undersigned Veterans Law Judge (VLJ) at the RO in May 2014.  A transcript of the hearing is associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During his May 2014 hearing, the Veteran testified that he had undergone a VA hearing examination in August 2013.  He expressed his belief that his hearing had worsened since then.  In conjunction with the hearing, he submitted the report of a private audiological study conducted in May 2014.  Some of the puretone thresholds indicated in this test report suggest worsening of the Veteran's hearing loss.  In light of the Veteran's allegation of worsening, the private May 2014 report supporting that allegation, and the fact that the most recent VA examination was conducted more than four years ago, the Board concludes that a current examination is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the severity of his bilateral hearing loss disability.  The examiner should be provided access to the record, and the examination report should verify that review of such record was accomplished.  

Following review of the record and examination of the Veteran, the examiner should describe the manifestations of the Veteran's hearing loss disability, to include puretone thresholds and speech recognition scores.  The examiner should also address the functional effects caused by the Veteran's hearing loss disability, including the effects on daily living, if any.  Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  

2.  Then, after undertaking any additional development that is deemed warranted, readjudicate the claim on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.   If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




